Citation Nr: 0023142	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-20 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for status post left hip 
fracture, claimed as secondary to a service-connected status 
post trauma and lumbar laminectomy, with chronic discogenic 
disease and radicular symptoms, and/or as secondary to 
service-connected complete left common peroneal nerve 
paralysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946, as well as from May 1950 to July 1950, and from 
June 5, 1958, to June 21, 1958, as a member of the U.S. Army 
Reserve. 

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a March 1995 rating decision, 
in which the RO denied the veteran's claim for service 
connection for status post left hip fracture, claimed as 
secondary to a service-connected status post trauma and 
lumbar laminectomy, with chronic discogenic disease and 
radicular symptoms, and/or as secondary to service-connected 
complete left common peroneal nerve paralysis.  The veteran 
filed an NOD in June 1995, and the RO issued an SOC that same 
month.  In July 1995, the veteran filed a substantive appeal.  
Thereafter the veteran's appeal came before the Board, which, 
in a decision of June 1998, remanded the appeal to the RO for 
additional development.  An SSOC was issued in February 2000.  

REMAND

By way of history, the veteran commenced his claim for 
service connection for status post left hip fracture as 
secondary to his service-connected disabilities in February 
1994.  He contended that his "drop foot" had caused him to 
fall many times, and that a fall on January 25, 1994, had 
caused the fracture of his left hip.  He reported that he had 
been treated at the VA Medical Center (VAMC) in Syracuse.  

A VAMC Syracuse hospital summary reflects that the veteran 
was admitted to the Nursing Home Care Unit (NHCU) on January 
25, 1994.  The admission diagnosis was "[s]tatus post left 
hip Knowles pinning for fracture of the left femoral neck on 
[January 25, 1994]."  On admission, he was noted as weight-
bearing as tolerated.  In addition, his gait was slow but 
steady, with the left foot projected outward.  A brace was 
present on the left lower leg, that was reported to have been 
worn since the foot-drop began in 1985.  He was discharged to 
home on February 1, 1994, and was to follow up with physical 
therapy, neurology, and orthopedics.  It was noted that, due 
to the left foot-drop, he remained a fall risk.  

In its June 1998 decision, the Board noted that the Syracuse 
VAMC hospital summary, supra, had reported that the veteran 
was status post left hip Knowles pinning.  The Board 
indicated that the claims file did not contain treatment 
records prior to the January 25, 1994, admission of the 
veteran to the NHCU, such as records of the veteran's initial 
presentation for treatment after his reported fall, and/or 
records of the pinning procedure.  The Board noted that such 
records, if they did exist, could include information 
relevant to the veteran's claim, and the RO was requested to 
make an attempt at obtaining such records.  See Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Subsequently, in an August 1998 
VA Form 21-6789 (Deferred Rating Decision), it was noted that 
a request needed to be made to the VAMC in Syracuse for the 
veteran's treatment records dating from April 21, 1994, to 
the present.  In May 1999, the RO received VAMC Syracuse 
treatment records, dated from April 1994 to March 1999.  
These records reflected treatment for the veteran's left hip 
status following his pinning procedure.  

We note that a remand by the Board confers on the appellant 
or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not complied with, it has been held, by the 
U.S. Court of Appeals for Veterans Claims, that the Board 
itself errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet.App. 268 (1998).  As noted above, the Board 
requested, in its June 1998 decision, any VAMC Syracuse 
records prior to the veteran's January 25, 1994, admission to 
the NHCU.  In its development, the RO requested VAMC Syracuse 
medical records from April 24, 1994, some three months after 
the veteran's admission to NHCU.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claim for service connection for status post left hip 
fracture as secondary to his service connected disabilities 
is REMANDED to the RO for the following action:  

1. The RO should obtain all VAMC Syracuse 
medical records associated with the veteran's 
treatment for his left hip fracture, on or 
before January 25, 1994, if any such records 
exist, and incorporate them into the claims 
folder.  

2. If after the abovementioned records have been 
received and reviewed, and the RO deems it 
appropriate, the veteran should be afforded a 
special examination and the examiner should 
render an opinion for the record as to 
whether it is as likely as not that the 
veteran's left hip fracture was caused by his 
service-connected status post trauma and 
lumbar laminectomy with chronic discogenic 
disease and radicular symptoms, and/or his 
service connected complete left common 
peroneal nerve paralysis.  Such tests as the 
examining physician deems necessary should be 
performed.  The clinical findings and reasons 
upon which the opinion is based should be 
clearly set forth.  The claims folder and a 
copy of this Remand should be made available 
to the examining physician prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's medical 
history.  

3. With regard to the instructions set forth 
above, the Board hereby informs the veteran 
of his obligation to cooperate by reporting 
for any scheduled examination.  The veteran 
is further advised that any failure to 
cooperate may result in adverse action 
pursuant 38 C.F.R. §§ 3.158, 3.655.

4. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim.  
If action taken remains adverse to the 
veteran, he and his accredited representative 
should be furnished an SSOC concerning all 
evidence added to the record since the last 
SSOC.  Thereafter, the veteran and his 
representative should be given an opportunity 
to respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


